Córdova Arone, Juez Ponente
TEXTO COMPLETO DE LA RESOLUCION
En el caso de epígrafe el Pueblo de Puerto Rico recurre ante este Tribunal para que revisemos una resolución de la Hon. Eliadís Orsini Zayas donde se suspendió el acto de lectura de acusación presentada por el Ministerio Público contra los recurridos, hasta tanto se resolviera en los méritos una moción al amparo de la Regla 64(p) de las de Procedimiento *875Criminal.
Contra los recurridos se presenta acusación por infracción al artículo 401 de la Ley de Sustancias Controladas. Luego de varios procedimientos preliminares, el acto de lectura de acusación quedó señalado para el 5 de mayo de 1995. Cuando se llamó el caso para la lectura, la defensa, en sesión pública, solicitó permiso y radicó en corte abierta una moción titulada "Moción de Desestimación al Amparo de la Regla 64(p) de Procedimiento Criminal.
El Ministerio Público se opuso alegando que el momento para radicar esa moción era luego de que se hubiere leído la Acusación y se hubiere hecho alegación. Por otra parte, la Defensa alegó que el momento para radicar esa moción era luego de que se hubiere presentado y antes de que se leyera.
En su resolución, la juez de instancia dictaminó:

"Leídas y analizadas en corte abierta las Reglas 52 y 64, párrafo P. de las de Procedimiento Criminal; examinado su texto, claro —en cuanto al evento de la presentación de la acusación y la lectura de la misma— determinamos que el momento para resolver un planteamiento al amparo de la Regla 64(P) es antes de dar lectura a la acusación.


Por lo que, el Tribunal resuelve no dar lectura a la acusación, hasta tanto se resuelva en sus méritos la Moción al Amparo de la Regla 64(P) planteada en cuanto a los acusados Luis Rubén Guerrero Cruz y Alexander Pabón Matos. Dicha moción podrá resolverse por las alegaciones y no es necesario celebración de vista."

Es ante esta Resolución que el Ministerio Público recurre al Tribunal de Circuito de Apelaciones. Nos corresponde determinar cuál es el momento donde procede la presentación de una moción de desestimación al amparo de la Regla 64(p) de las de Procedimiento Criminal.
La Regla 64 de las de Procedimiento Criminal establece en su inciso P lo siguiente:

"La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fundamentos:


(p) Que se ha presentado contra el acusado una acusación o denuncia, o algún cargo de las mismas, sin que se hubiere determinado causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho."

Es la Regla 63 de las de Procedimiento Criminal la que establece los términos en que deberá radicarse dicha moción. Nos dice la Regla 63:

"Excepto las defensas de falta de jurisdicción del tribunal y la de que no se imputa delito, las cuales podrán presentarse en cualquier momento, cualquier defensa u objeción susceptible de ser determinada sin entrar en el caso en su fondo se deberá promover mediante moción presentada al hacerse la alegación de no culpable o antes de atesar, pero el tribunal podrá permitir por causa justificada la presentación de dicha moción dentro de un período no mayor de veinte (20) días después del acto de lectura de la acusación en los casos en que deba celebrarse dicho acto. Cuando se hubiere entregado personalmente al acusado una copia de la acusación, el término para la presentación de la moción será de no más de veinte (20) días desde que el acusado hubiese respondido. Cuando no hubiese contestado, el término sera de no más de veinte (20) días después de que se registre la alegación de no culpable.


*876
La moción incluirá todas las defensas y objeciones de tal índole de que pueda disponer el acusado. La omisión de presentar cualquiera de dichas defensas constituirá una renuncia de la misma, pero el tribunal podrá eximir al acusado, por causa justificada,, de los efectos de tal renuncia.

Una moción para desestimar basada en lo provisto en la Regla 64(n) (3) ó (4) deberá presentarse antes de ser llamado el caso para juicio." (Enfasis suplido)
La Regla 63 que acabamos de transcribir fue objeto de enmienda mediante la Ley 65 del 5 de julio de 1988. Con anterioridad a esta regla no existía el término de veinte (20) días que se menciona, sino que la anterior regla hablaba de un "período posterior razonable”. Sin embargo, ni la anterior regla, ni la regla enmendada aclaran el asunto que nos corresponde resolver en el caso de epígrafe. La Regla ni la jurisprudencia interpretativa aclaran lo que significa la frase antes de alegar. Nada en la regla ni en su jurisprudencia explica si esa frase se refiere al momento posterior a la lectura de acusación, pero previo a la alegación de culpabilidad o inocencia, o si por el contrario se refiere a cualquier momento previo a la alegación incluyendo antes de la lectura de acusación.
Para resolver la controversia que nos ocupa en el presente caso es menester analizar el propósito que se persigue con la lectura de acusación y las repercusiones que tendría someter una moción de-desestimación con anterioridad a la misma.
El acto de lectura de acusación forma parte del debido proceso de ley puesto que incluye el derecho constitucional del acusado a ser notificado de la naturaleza y causa de la acusación;  además garantiza el derecho de éste a carearse con los testigos de cargo  según queda establecido en la Regla 52 de las de Procedimiento Criminal, que dispone inter alia que se entregará al acusado copia de la acusación con una lista de los testigos, antes de que se le requiera que formule alegación alguna.
En el presente caso no debemos perder de vista que estamos ante la interpretación de una regla cuyas repercusiones son de naturaleza penal. Es claro que el principio a interpretar los estatutos penales de manera restrictiva,  no obstante, el Tribunal Supremo de Puerto Rico estableció en Pueblo v. Arandes De Celis, 120 D.P.R. 530, 538 (1988) la norma a los efectos de que "...un estatuto penal debe ser interpretado restrictivamente en cuanto a lo que desfavorece al acusado y liberalmente en cuanto a lo que le favorezca".
No vemos razón alguna por la cual no se pueda permitir que se dilucide una moción al amparo de la Regla 64 (p) de las de Procedimiento Criminal antes de la lectura de acusación en ausencia de perjuicio para cualesquiera de las partes. Entendemos y así lo resolvemos, que la Regla 63 de las de Procedimiento Criminal implícitamente lo permite y, por supuesto, al permitirlo reconoce el efecto que puede tener a posteriores procedimientos. Observamos, además, que el uso de esta Regla por la defensa no dilata los procedimientos excepto en situaciones excepcionales y los tribunales tendrían los medios, para controlar el uso desmedido de la misma. La ventaja de permitir, como lo permite la regla, mociones dispositivas antes de la lectura de acusación es la economía procesal y una rápida solución a casos que no ameriten otros procesos. En el caso de autos el hecho de entrar a considerar una moción de esta naturaleza previo a la lectura de acusación, en el caso de que se resuelva favorablemente para el acusado, redundaría en economía procesal pues con ello se daría fin al caso sin necesidad de ulteriores procedimientos. De resolverse de manera adversa para el acusado, el Ministerio Público podría seguir con el procedimiento sin sufrir perjuicio alguno. Consideramos que el Tribunal de Instancia, en su sana discresión, puede considerar una moción al amparo de la Regla 64 (p) de las de Procedimiento Criminal con anterioridad al acto de lectura de acusación.
*877Por los fundamentos antes expuestos, se confirma la resolución de la Hon. Eliadís Orsini Zayas de 5 de mayo de 1995.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General. El juez Sánchez Martínez emitió opinión disidente.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 220
1. Art. II Sec. 11 Constitución del Estado Libre Asociado de Puerto Rico.
2. Supra.
3. Art. 8 Código Penal de Puerto Rico (33 L.P.R.A. sec. 3031)